THORNTON, J.,
dissenting.
After reviewing this record I agree with the referee that the injuries to both hips were compensable. Simply stated, on the basis of the evidence I am unable to separate the injury to the right hip, which was accepted as compensable, from the injury to the left hip, which was not.
The majority concedes that when claimant fell he landed on both feet and both legs. The fact that claimant *111started having trouble with his right hip some time before his left hip started hurting should not afford a basis for denying coverage for his left hip condition.
Dr. Anderson, as did Dr. Struckman, found a preexisting aseptic necrosis in both femoral heads and expressed the opinion that the fracture to the right femoral head was a result of the effects of the industrial injury superimposed on the pre-existing aseptic necrotic change in the femur head. Yet, unlike Dr. Struckman, he concluded that the left hip' condition was not connected to the industrial injury “because of lack of evidence of trauma.” Obviously, Dr. Anderson was unaware of the true nature of claimant’s fall. I concur with the referee in rejecting that portion of the opinion of Dr. Anderson stating that the aseptic necrosis in the left hip had no traumatic onset, because Dr. Anderson ignored (a) the fact that claimant landed on both feet and legs and (b) the surgery to the left hip, which was done to restore adequate circulation to that member.
SAIF accepted responsibility for the fracture of the right femoral head. At the hearing SAIF accepted all treatment and time loss for the conditions of the right hip, which included treatment and time loss as a result of the aseptic necrosis of the right hip.
SAIF also argues that the claimed injury to the left hip should be rejected because the original 801 report stated injury to the right leg; claimant told Orthopaedic Consultants that he landed on his right leg; and that claimant did not mention any left hip problems until March, 1979. An examination of the entire record shows that this claimed discrepancy is more apparent than real when one examines the chronology of claimant’s symptoms. Immediately following his fall, claimant suffered pain mainly in the right leg. Several days thereafter the pain appeared to spread to the right hip. It was not until March, 1979, that claimant started to have pain in the left leg. The treatment of and eventual surgery to the left hip followed.
It is my conclusion that claimant has established that the fall from the tractor produced a pathological change in both femoral heads and that the bilateral aseptic necrosis was lighted up by the fall. I am not persuaded by SAIF’s *112argument that the same trauma which produced the complications to the right hip did not and could not have any similar effect on the left hip.
I would reverse and reinstate the referee’s decision.